Citation Nr: 1241352	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for tinea, right foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to December 1988 and from July 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In connection with his claim for an initial compensable disability rating for tinea, right foot, the Veteran was provided a VA examination in October 2009.  The examiner noted that the Veteran's skin condition covered less than five percent of the total body area affected.  However, the Veteran has recently indicated that his skin condition has cleared but that he has residual scarring and pain.  See July 2010 VA Form 9.  In addition, he reported that he has difficulty with mobility and exercise due to his service-connected tinea, right foot.  While the VA examiner noted that the Veteran's condition covered less than five percent of the total body area affected, a "Scars" examination was not completed.  The October 2009 VA examination report did not specifically take into account any of the diagnostic criteria related to scars to include whether the tinea, right foot resembles superficial and nonlinear scars or superficial scars that are painful on examination, or whether the scars limit the function of the part affected.  38 C.F.R. § 4.118.  Indeed, the VA examiner indicated that the Veteran's disorder limited exercise and mobility, but did not comment as to whether there was limitation of the affected part.   Id.  Thus, the October 2009 VA examination is insufficient to rate the Veteran's tinea, right foot.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected tinea, right foot.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  An attempt should be made to schedule the examination during a flare-up of the skin disability.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should (a) measure the percentage of the Veteran's entire body affected by tinea, (b) measure the percentage of the Veteran's total exposed areas affected, (c) note whether the Veteran's tinea has required no more than topical therapy in the past 12-month period (rather than systemic therapy such as corticosteroids or other immunosuppressive drugs); (d) note whether it has required suppressive therapy such as corticosteroids or other immunosuppressive drugs, and if so, please note the total duration in weeks over the last 12-month period.

If the tinea is not active at the time of the examination, please offer an opinion as to the area, in square inches or centimeters, likely affected during an active outbreak (and please note when it was last active).  Likewise, please nevertheless note the percentage of his total body area likely affected and total exposed area likely affected by tinea when active (and please note when it was last active).

The examiner should also indicate whether the Veteran's tinea, right foot has manifested in scars.  Indicate whether the scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination.  

The examiner should also indicate whether the tinea and/or scars cause any limitation of the affected part.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the above development has been completed, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


